UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6775


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TYRONE ALLEN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:02-cr-00750-TLW-1; 4:16-cv-01870-TLW)


Submitted: September 10, 2019                                     Decided: January 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Allen seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. See

Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       We have independently reviewed the record and conclude that Allen has not made

the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are




       *
          After the district court entered its judgment, the Supreme Court decided United
States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that the residual
clause of the definition of crime of violence in 18 U.S.C. § 924(c)(3)(B) (2012) is
unconstitutionally vague. Davis, 139 S. Ct. at 2336; accord United States v. Simms, 914
F.3d 229, 232 (4th Cir. 2019) (en banc), petition for cert. docketed, 87 U.S.L.W. 3427 (U.S.
Apr. 24, 2019) (No. 18-1338). However, we recently held that Hobbs Act robbery qualifies
as a crime of violence under the force clause in 18 U.S.C. § 924(c)(3)(A), which remains
intact after Davis. See United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019).

                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3